DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/21 has been entered.
 	Response to Amendment
	This is in response to the amendments filed on 9/27/21. Claims 14 and 18 have been amended. Claims 14 – 21 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Amirsadri et al. (U.S. 2010/0113124) in view of Robbins et al. (U.S. 2016/0240037). 
Regarding claim 14 and 18, Amirsadri discloses a lottery transaction processing method, (“receiving a lottery entry form from the player”, par. 0031), comprising a redemption serial number of a lottery play record to be validated over a network by a gaming system server, (“Included in the receipt may be a serial number, authentication code, or other security elements received from the operator or server”, par. 0118), retrieving play information and a play digital signature associated with the received redemption serial number from storage by the gaming system server, (“The player's entry may include some form of authentication and nonrepudiation, such a digital signature”, par. 0117), generating a validation digital signature as a function of the play information retrieved from the storage by the gaming system server, (“The player's entry may include some form of authentication and nonrepudiation, such a digital signature”, par. 0117), and a redemption random number key of the lottery play record to be validated, (“the request for redemption may be authenticated, e.g., using conventional public key methods”, par. 0129), comparing the validation digital signature to the play digital signature retrieved from the storage by the gaming system server to validate authenticity of the lottery play record being validated, (“the customer may compare a drawn winning number to the numbers represented on the ticket”, par. 0091), and determining the authenticity of the lottery play record based on a match between the validation digital signature and the play digital signature, (“the information indicating a player's entry is determined based on the information indicating a player selection one of the set of preprinted game cards, and the player's entry is based on the entry information on the player-selected game card”, par. 0030). 
Amirsadri, however, is silent on the issue of disclosing a random number key generating both the play digital signature and a validation digital signature. In a related art, Robbins discloses a lottery transaction processing method, (“a system and method for enabling a network-based second chance, play-while-away type lottery game”, par. 0002), wherein Robbins further discloses a play digital signature that is generated as a function of the play information and a random number key, (“the wagering game unit 169 stores programming that includes a random number generator (RNG), game-outcome logic, and game assets (e.g., virtual environment avatars, art, sound, etc.)--all of which have typically obtained regulatory approval from a gaming control board or commission and are verified by a trusted authentication program in the main memory 168 prior to game execution. The authentication program may generate a live authentication code (e.g., digital signature or hash) from the memory contents and compares it to a trusted code stored in the main memory”, par. 0036), and generating a validation digital signature as a function of the play information retrieved from the storage by the gaming system server and a redemption random number key of the lottery play record to be validated, (“When a network-based lottery game is executed, the CPU 167 (comprising one or more processors or controllers) executes the RNG programming to generate one or more pseudo-random numbers, if necessary. The pseudo-random numbers are divided into different ranges, and each range is associated with a respective game outcome or a respective validation code or player account”, par. 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Robbins into the art disclosed by Amirsadri in order to meet the desire to develop a lottery ticket platform that provides methods of funding Internet and new gaming opportunities, as disclosed by Robbins, (par. 0007). 
Regarding claims 15 and 19, Amirsadri discloses receiving by the gaming system server over the network the redemption random number key; generating the validation digital signature includes generating the validation digital signature by the gaming system server; and comparing the validation digital signature to the play digital signature includes comparing the validation digital signature to the (“The player's entry may include some form of authentication and nonrepudiation, such a digital signature”, par. 0117). 
Regarding claims 16 and 20, Amirsadri discloses transmitting the play information and play digital signature over a network from the gaming system server to a lottery internal control system for storage by the lottery internal control system; and  32474079.000136 transmitting the play information and play digital signature over a network from the gaming system server to a lottery play redemption processor for storage by the lottery play redemption processor, (“The authentication code and/or other information may be transmitted to obtain authorization to redeem the ticket, e.g., to determine that the ticket presented for redemption is a valid winning ticket that has not already been redeemed”, par. 0121). 
Regarding claim 17, Amirsadri discloses transmitting the redemption serial number and the redemption random number key of the lottery play record to be validated from the gaming system server to the lottery internal control system if the authenticity of the lottery play record is validated by the gaming system server, (“Included in the receipt may be a serial number, authentication code, or other security elements received from the operator or server, or generated at the client”, par. 0118). 
	Regarding claim 21, Amirsadri discloses transmitting the play information and play digital signature over a network from the gaming system server to a lottery play redemption processor, generating the validation signature includes generating the validation digital signature by the lottery play redemption processor, (“The player's entry may include some form of authentication and nonrepudiation, such a digital signature”, par. 0117), and comparing the validation digital signature to the play digital signature includes comparing the validation digital signature to the play digital signature by the lottery play redemption processor, (“the customer may compare a drawn winning number to the numbers represented on the ticket”, par. 0091). 
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715